UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7130



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALLORIC TEWAN LANE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-97-147)


Submitted:   September 16, 2004       Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alloric Tewan Lane, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alloric Tewan Lane appeals the district court’s order

denying his motion to compel the government to file a Fed. R. Crim.

P. 35(b) motion on his behalf.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See United States v. Lane, No. CR-

97-147 (D.S.C. June 22, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -